DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards an apparatus for use in an observer transportation vehicle for enhancing a field of view of a driver of the observer transportation vehicle supplementary information, a transportation vehicle, and method for enhancing a field of view of a driver of a transportation vehicle with supplementary information. The closet prior art is directed to Micks et al., (U.S. Pub. No. 2017/0174261 A1) and Szczebra et al., (U.S. Pub. No. 2010/0292886 A1). Micks discloses in one embodiment, a system uses the status of an external vehicles turn signals in order to predict the motion of that vehicle for decision-making in highway lane-change maneuvers. The assisted vehicle can be equipped with 360 degree sensing system including, but not limited to, a camera, LIDAR, radar, and/or other range-finding or imaging sensors. Computer vision and sensor fusion algorithms employing deep neural networks may be trained to recognize the turn signal regions of interest on the vehicle. Szczebra discloses graphical images originate from sensor and/or data inputs describing the operational environment and include processing of the input in order to convey critical information to the operator or occupants of the vehicle. Graphical images to be displayed upon the windshield are additionally registered to the visible relevant features observable through the windscreen, such that an intended occupant may view the relevant feature and he registered graphical image as a single discernable input. However, when considering the disclosure of Mick and Szczebra as a whole and in combination, fail to explicitly anticipate, disclose or render obvious the apparatus for use in an observer transportation vehicle for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486